NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0397-15T1

ALI ABDI and
EMAMIAN ABDI,

        Plaintiffs,

v.

JOSEPH LOONAM and
DANIELLE LOONAM,

     Defendants.
______________________________

JOSEPH LOONAM and
DANIELLE LOONAM,

        Plaintiffs-Respondents,

v.

ALI ABDI and EMAMIAN
ABDI a/k/a EFFAT S. EMAMIAN,

     Defendants-Appellants.
_______________________________

              Argued November 1, 2017 – Decided November 21, 2017

              Before Judges Fuentes, Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket Nos. L-
              9477-13 and L-2620-14.
             Ali Abdi, appellant, argued the cause pro se.

             Edward J. Bowen           argued     the   cause    for
             respondents.

PER CURIAM

       Appellants Ali and Emamian Abdi (the Abdis) appeal from a

judgment of the Law Division awarding respondents Joseph and

Danielle Loonam (the Loonams) damages based upon a failure to

return a security deposit and for payment of their counsel fees

per N.J.S.A. 46:8-21.4.          We affirm for the reasons set forth in

the    thoughtful,    well-reasoned      oral    opinion   of   Judge   Mary    F.

Thurber.     As we write for the parties who are familiar with the

procedural and factual history, we add only the following.

       This case arises from an action initially filed in the Special

Civil Part by the Loonams seeking the return of their security

deposit based upon the termination of their tenancy of a single-

family residence owned by the Abdis.             Thereafter, the Abdis filed

an answer and counterclaim, which sought compensation for numerous

claims of damage to the property.           The Abdis also sought removal

of    the   matter   to   the   Law   Division   and,   after   denial,    filed

complaints based upon the same matters in dispute in the Special

Civil Part and in the Law Division.             Ultimately, all actions were

consolidated and a bench trial was held over six days before Judge

Thurber.      At the conclusion of the trial, the judge entered


                                        2                                A-0397-15T1
judgment in favor of the Loonams for the return of the security

deposit, less certain property damage amounts.   In accord with the

applicable statute, the judge doubled the net amount improperly

withheld and awarded statutory counsel fees in favor of the

Loonams.

     On appeal, the Abdis raise thirteen points including the

award of counsel fees, the valuation of damages to the property,

the "misconduct" of the Loonam's counsel, and the request for a

new trial.1

     Having reviewed the trial record, we are satisfied that the

judge's findings are supported by substantial credible evidence

in that record as a whole.    Rova Farms Resort, Inc., v. Inv'rs

Ins. Co. of Am., 65 N.J. 474, 484 (1974).   We are further satisfied

that the judge's determination of damages was grounded in the

credible evidence adduced during the trial.

     We are similarly satisfied that the award of counsel fees,

as authorized by statute, was premised upon a thorough review by

the judge of the quantum of fees requested in connection with

controlling decisions of law and the applicable N.J. Court Rule



1
  The Abdis also raise several arguments that were not raised
before the trial judge. As those arguments do not involve matters
of substantial public interest, we have not considered them in
reaching our decision. Neider v. Royal Idem. Ins. Co., 62 N.J.
229, 234 (1973).

                                 3                           A-0397-15T1
and    Rule of Professional Conduct (RPC).           See Rendine v. Pantzer,

141 N.J. 292, 317 (1995); R. 4:42-9(b), RPC 1.5(a).                We only add

that the Loonams sought payment of $37,540 in counsel fees.                  The

judge awarded $25,000.

       Finally,    to    the   extent   we    have   not   addressed   specific

arguments raised by the Abdis before Judge Thurber and on appeal,

we    conclude    they   lack   sufficient      merit   to   warrant   extended

discussion in a written opinion.             R. 2:11-3(e)(1)(E).

       Affirm.




                                        4                               A-0397-15T1